Exhibit 10.1

(TRANS WORLD ENTERTAINMENT LOGO) [c61822001_v1.jpg]

Personal and Confidential
May 4, 2010

 

Dear Mike:

I am pleased to offer you the position of “President and Chief Operating
Officer” with Trans World Entertainment Corporation.

This position is offered on and subject to the following terms and conditions:

 

 

1.

Base Salary: $500,000 for the first year of service, $550,000 for the second
year of service, and $600,000 for the third year of service with an annual
performance reviews each year and annual compensation reviews beginning in 2013.
The annual review cycle runs from February 1 through January 31 with any merit
increases being awarded May 1 of that year.

 

 

2.

Bonus Program: For fiscal year 2010, you will be eligible for the greater of
$100,000 or participation in a EBITDA based bonus plan for 2010 which for your
position would pay 40% of base salary at target EBITDA of -$6.5M, 60% at -$4.0M,
80% at -$2.5M, with a maximum 100% of base salary at an EBITDA of break-even.
Any bonus payment under this 2010 EBITDA based plan will be pro-rated based on
time in position. You will also be eligible for discretionary bonus if
applicable. For fiscal year 2011 and forward, you will be eligible to
participate in the Board approved bonus program. Board approved bonus programs
remain in effect regardless of a change in control.

 

 

3.

Stock Equity Program: On your start date, you will receive 700,000 shares of
stock options. Of these, 300,000 will vest ratably over four years of continued
service. 200,000 will cliff vest after 3 years of service, with the remaining
200,000 to cliff vest after 4 years of service. The stock agreement presently
provides for full vesting if there is a change in control.

 

 

4.

Group Health Insurance: You may begin coverage through the Company plan on the
first day of the month following your date of hire. Cost of this protection
including both medical and dental is $28 per week for individual coverage and
$55 for family


--------------------------------------------------------------------------------




 

 

5.

401-K Plan: You have the opportunity to participate in the Trans World
Entertainment 401(k) Profit Sharing Program. You will be eligible for plan
participation on the first day of the month following thirty days of employment.
The Company matches 50% against the first 6% of your eligible contributions,
which will begin after one year of employment. You are eligible to immediately
roll over an existing 401(k) balance into the Company plan.

 

 

6.

Group Life Insurance: You are eligible for $50,000 group life insurance provided
at no cost to you. Supplemental group life insurance is available to you through
payroll deduction and you may purchase additional insurance up to $450,000.
Supplemental dependent insurance is also available.

 

 

7.

Vacation: You will be entitled to two weeks of vacation and 10 PTO days within
your first year of service and thereafter. After 11 years of service, you will
be eligible for three weeks of vacation and 10 PTO days.

 

 

8.

Company Vehicle: You will be provided with a Company vehicle with guidelines for
business related expense reimbursement.

 

 

9.

Temporary Housing: You will be provided with fully furnished temporary housing
from your commencement date through the end of fiscal 2010.

 

 

10.

Severance Pay: Severance will be granted due to separation from the Company
apart from voluntary resignation or willful / gross misconduct constituting
Cause. You will be eligible for severance as follows. From your start date until
February 1, 2012 you will be eligible for 9 months of severance, and will be
eligible for 12 months after February 1, 2012. To the extent that compensation
received through other employment, severance pay will be offset. Non-compete and
non-solicitation provisions will be in effect for the duration of the severance
period. This agreement remains in effect if there is a change in control.

 

 

11.

Pre-Employment Drug Testing and Background Check: This offer is contingent upon
the successful completion and results of a drug screening and background check.
You must report for this drug screening within 2 days of accepting this offer.

 

 

12.

Employment at Will: This agreement does not and shall not constitute any
guarantee of employment and, as such, your employment with the Company is “at
will.” Your employment with the Company may be separated by you or the Company
at any time without cause.

 

 

13.

Commencement Date: This agreement will take effect upon you joining the Company.

Confidential – pg. 2

--------------------------------------------------------------------------------




 

 

14.

Confidentiality: In consideration of this offer of employment, you agree not to
disclose Confidential Information to any third party or misappropriate any
Confidential Information, unless you are required by law to make any such
disclosure. The covenant shall run for the period of your employment and survive
your separation from the Company for any reason whatsoever. “Confidential
Information” shall include trade secrets and other non-public or proprietary
Company information, reports, material and documents, including but not limited
to any information about sales, financial reports, employee information
including compensation, store profitability, product costs, and any information
relating to accounting and reporting matters of the Company.

 

 

 

You also agree to keep the terms of this agreement confidential and not to
disclose its contents, in whole or in part, to any persons other than to your
family members and advisors, unless the Company shall have publicly disclosed
the contents hereof.

Mike, I truly am looking forward to you joining our team and working together. I
know you will be a great addition and provide the innovation and leadership that
we desire.

I look forward to us working together as partners in leading Trans World
Entertainment to great success in the future.

If you have any questions, please do not hesitate to contact me. Or feel free to
contact Jeff Davis if you have HR-related questions. Also, the signed offer
acceptance should be returned to Jeff as well.

Sincerely,

-s- Robert J. Higgins [c61822002_v1.jpg]

Robert J. Higgins
Chairman and Chief Executive Officer

ACKNOWLEDGED AND AGREED TO:

 

/s/ Mike Honeyman

--------------------------------------------------------------------------------

Mike Honeyman

May 4, 2010

Confidential – pg. 3

--------------------------------------------------------------------------------